Citation Nr: 0823952	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1975 to 
October 1979 and from July 1981 to September 1997.  The 
veteran died in March 2003; the appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the RO received from the appellant a VA 
Form 21-4138, Statement in Support of Claim, indicating that 
she wished to postpone her request for a hearing until after 
development had taken place regarding the veteran's radiation 
exposure.  The appellant noted that if, after that 
development, the claim was still denied, they would still 
seek an informal conference with the Regional Office Decision 
Review Officer (DRO).  The representative added, in an 
accompanying statement, the appellant would desire a DRO 
hearing if the claim remained denied.  The record does not 
indicate that any DRO informal conference or hearing has been 
scheduled or held; therefore, the case must be remanded for 
that purpose.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing with a DRO.  Thereafter, the case 
should be developed appropriately and, if 
the issue remains denied, a supplemental 
statement of the case issued and returned 
to the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




